WinboRNE, C. J.
It is the contention of plaintiff appellee that the exceptions properly presented on this appeal raise only the question as to whether error appears upon the face of the record. Be that as it may, after careful consideration of the case on appeal in the light of all contentions made by defendant, this Court holds that the exceptions taken fail to show error for which the judgment from which appeal is taken should be disturbed.
The evidence offered on the hearings, as shown in the record of case bn appeal, is sufficient to support each of the findings of fact made by the Deputy Commissioner and approved and adopted by the Full Commission. And these findings of fact are sufficient to support the conclusions of law made by the Deputy Commissioner, and the award pursuant thereto, all as approved and adopted by the Full Commission.
Moreover in this connection appellant challenges particularly the sixth conclusion of law in respect to percentage of loss of use of claimant’s left hand as a result of the injury in question. While there is no evidence bearing expressly on the subject, the evidence clearly discloses injuries to claimant’s left hand from which conclusion as to the extent of impairment in its use may be reasonably made. And the award is in keeping with the provisions of G.S. 97-31 (m and t), as interpreted and applied by this Court in Watts v. Brewer, 243 N.C. 422, 90 S.E. 2d 764.
Hence the judgment of Superior Court affirming the award of the North Carolina Industrial Commission is
Affirmed.